HE       ~T~RNEY           GENERAL
                           OFTEXAS




Hon. Robert S. Calvert            OpinionNo. ~~-146
Comptrollerof Public Accounts
CapitolStation                    Re: Whetherthe CigaretteTax Law allows
Austin,Texas                          the use of certainnew type stamp and
                                      the use of a machine to transferthe
Dear Mr. Calvert:                     stampsto the cigarettepackages.

         Your letter requestingour opinionin referenceto the captioned
matter reads as follows:

         "Sec. l(e) of the CigaretteTax Law definesa
    'Stamp'. Section3 providesfor a 'Cigarette  Tax
    Stsmp Board'and outlinesthe duties of the Boa@
    with respectto securingcigarettetax stamps.

         "The manufacturerthat has our present
    cigarettetax stamp contractcontemplatesin the
    near futureperfectinga machinethat will trans-
    fer stampsto packagesof cigarettes. The present
    stamp is a water stsmp and has to be transferred
    by hand. The new stampwill be a heat stamp and
    transferredby the new machine. The new stamp
    is similarin appearanceto our present stomp and
    will be seriallynumbered.

         "Wouldthe provisionsof our CigaretteTax Law
    allow the use of the new type stsmp and the use of
    the machineto transferthe stamps?"

         Sectionl(e) of Article7047~2-1,
                                      Vernon'sCivil Statutes,defines
"Stamp"as follows:

         "'Stamp shallmean the stamp or stamps
    printed,manufacturedor made by authorityof
    the Board as hereinafterdefined,and issued,
    sold or circulatedby the Treasurerand by the
    use of which the tax leviedhereunderis paid."

         Section3(a) of Article7047c-1,V.C.S.,provides:

         "A 'CigaretteTax Stamp Board' composed
    of the Board of Controlof this State, desig-
    nated hereafteras the 'Board'is hereby
                                                       -    L




Hon. Robert S. Calvert,page 2 (~~-146)



    createdand the said Board shall be and is
    hereby requiredto design and have printed
    or manufacturednsw cigarettetax stampsof
    such size and denominationsand in such
    quantitiesas may be determinedby the said
    Board. The stamps shsJ.1 be so manufactured
    as to renderthem easy to be securelyat-
    tached to each individualpackageof cigar-
    ettes;providedthat a differentand sepa-
    rate serialnumber or combinationletter
    and numbermay by assignedto and printed
    on the margin of each sheet of stamps,or
    other methods of identification be adopted
    as the hoard may decide. The printingor
    manufacturingof the stampsshall be award-
    ed by competitivebid and the contractshall
    be awardedto the person submittingthe low-
    est and best bid that will affordthe
    greatestand best protectionto the State
    in the enforcementiof the provisionsof this
    Act."

          In additionto the above quoted sections,we have a-l.soconsidered
the other provisionsof the CigaretteTax Law and we have been unable to
find any provisionsthereinwhich, as a matter of law, will conflictwith
the use of the "new type stsmp"or the use of the machine to transferthe
stampsto the cigarettepackages. Sec. j(a) of said articleprovidesthat
the "CigaretteTax Stsmp Board" shall award contractsfor the printingor
manufacturingof stampsto the person submittingthe lowest and best bid
that will affordthe greatestand best protectionto the State in the en-
forcementof the provisionsof the Act. Whetherthe new type stamp and
machinewill or will not affordthe greatestand best protectionto the
State in the enforcementof the Act, is a fact questionto be determined
by said Board.


                               SUMMARY


            The provisionsof Article7047c-1,
            The CigaretteTsx Law does not pro-
            hibit the use of a new type heat
            stamp to be transferredto packages
            of cigarettesby a machineto
Hon. Robert S. Calvert,page 3 (~-146)



             evidencethe paymentof the
             cigarettetax.

                                   Yours very truly,

                                   WILL WIISON
                                   AttorneyGeneral




                                        W. V. Geppert
                                        Assistant

WVG:&s

APPROVED:

OPINIONCcZ.KLTpEE
H. Gmdy Chandler,Chairmsn

Robert 0. Smith

Edward Cazares

Will Davis

IiEVIEWEDFOR'IKEATl'ORNEYGENERAL
BY:
    Gee. P. Blackburn